      1:18-cv-01101-SEM-TSH # 60             Page 1 of 3                                           E-FILED
                                                                          Friday, 12 July, 2019 02:05:07 PM
                                                                              Clerk, U.S. District Court, ILCD

                      IN IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION
 Kelli Andrews,                                      )
                                                     )
                            Plaintiff,               )
 v.                                                  )        Case No. 18-cv-1101-SEM-TSH
                                                     )
 Bruce Rauner et al.,                                )
                                                     )
                            Defendants.              )

                  JOINT MOTION TO AMEND DISCOVERY SCHEDULE

       Counsel for Plaintiff and counsel for all Defendants hereby jointly move to amend the

discovery schedule in this case, and in support state:

       1.      The existing Scheduling Order in this case sets fact discovery to close on July

15, 2019. (ECF 34.)

       2.      Since the Scheduling Order was entered, the parties have engaged in significant

correspondence and discussions relating to disputes regarding written discovery, described in

part in Plaintiff’s Motion to Compel. (ECF 50.)

       3.      As a result of the disputes regarding document production and written discovery

answers, the parties have not yet been able to begin depositions.

       4.      On June 18, 2019, the Court granted Plaintiff’s Motion to Compel (see ECF 58),

ordering production of responsive documents by July 31, 2019 (see id. at 32).

       5.      The parties anticipate scheduling depositions to begin after production

contemplated by the Court’s June 18 order.

       6.      In light of the foregoing, the parties agree that an extension of the Scheduling

Order is necessary to accommodate fact discovery in this case and jointly request an extension

of the fact discovery closure date until February 28, 2020.


                                                 1
      1:18-cv-01101-SEM-TSH # 60             Page 2 of 3



       7.      If the Court grants this motion, the parties have agreed that they will meet and

confer to adjust the corresponding case management dates (deadlines for adding parties, expert

disclosures, etc.) and present a revised proposed case management schedule to the Court.

       WHEREFORE, the parties jointly request that the current deadline for the close of fact

discovery be extended from June 15, 2019 to February 28, 2020.


  /s/ Stephen H. Weil    .                          /s/ Jeremy C. Tyrrell           .
 Stephen H. Weil                                    Jeremy C. Tyrrell
 Weil & Chardon LLC                                 Office Of The Attorney General
 333 S. Wabash Ave. Suite 2700                      500 South Second Street
 Chicago, IL 60604
                                                    Springfield, IL 62706
 312-585-7404
 steve@weilchardon.com                              217-785-4555
                                                    Fax: 217-782-8767
 Alan Mills - alan@uplcchicago.org                  Email: jtyrrell@atg.state.il.us
 Elizabeth Mazur – liz@uplcchicago.org
 Nicole Schult - Nicole@uplcchicago.org             /s/ Karen L. McNaught                .
 Uptown People’s Law Center                         Karen L. McNaught
 4413 North Sheridan Rd.                            Cassiday Schade LLP, Suite 200
 Chicago, Illinois 60640
                                                    111 North 6th Street
 Tel: (773) 769-1411
 Fax: (773) 769-2224                                Springfield, IL 62701
                                                    217-572-1714
 Counsel for Plaintiff                              Fax: 217-572-1613
                                                    Email: kmcnaught@cassiday.com

                                                    /s/ Alexander B. Chosid         .
                                                    .Alexander B. Chosid
                                                    Wiedner & Mcauliffe, Ltd.
                                                    8000 Maryland Avenue, Suite 550
                                                    St. Louis, MO 63105
                                                    314-721-3400
                                                    Fax: 314-241-7604
                                                    Email: abchosid@wmlaw.com

                                                    Counsel for the defendants




                                                2
      1:18-cv-01101-SEM-TSH # 60             Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on July 12, 2019, I caused the foregoing to be electronically filed
with the Clerk of the Court using the CM/ECF system, which will send notification to counsel
of record.



                                                             /s/ Stephen H. Weil    .
                                                             Weil & Chardon LLC
                                                             333 S. Wabash Ave. Suite 2700
                                                             Chicago, IL 60604
                                                             312-585-7404
                                                             steve@weilchardon.com
